Citation Nr: 1627258	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  12-20 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois




THE ISSUE

Entitlement to recognition of the claimant as the Veteran's surviving spouse for purposes of establishing basic eligibility for VA benefits, including Dependency and Indemnity Compensation (DIC) and death pension benefits.




ATTORNEY FOR THE BOARD

Dan Brook, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from June 1952 to June 1955 and from July 1955 to October 1972.  He died in April 2010.  The appellant has requested recognition as the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 decision of the Milwaukee Pension Management Center of the Department of Veterans' Affairs (VA).  The case is under the general jurisdiction of the VA Regional office (RO) in Chicago, Illinois.  

The appellant was scheduled for a Board videoconference hearing on February 22, 2013.  However, she did not report for the hearing and she did not communicate a desire to reschedule.  Thus, the Board will proceed to issue a decision.   


FINDINGS OF FACT

1.  The appellant and the Veteran were married in February 1951 and were separated in 1970.

2.  The separation is not shown nor to be due to the misconduct of the Veteran or procured by the Veteran without any fault by the appellant. 

3.  The appellant did not continuously live with the Veteran from the date of marriage to the date of his death.  

   

CONCLUSION OF LAW

The criteria for recognition of the appellant as the surviving spouse of the Veteran for purposes of establishing basic eligibility for VA benefits are not met.  38 U.S.C.A. §§ 101(3), 103, 5107 (West 2014); 38 C.F.R. §§ 3.1(j), 3.50 3.54 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA generally has an obligation to notify claimants of what information or evidence is needed in order to substantiate a claim and has a duty to assist claimants by making reasonable efforts to obtain the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, for the reasons detailed below, the Board finds that this appeal must be denied as a matter of law.  In VAOPGCPREC 5-2004 (July 23, 2004),VA's Office of General Counsel held that the VCAA does not require either notice or assistance when the claim cannot be substantiated under the law or based on the application of the law to undisputed facts.  Similarly, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  No further discussion of the VCAA is warranted in this case.

VA death benefits may be payable to a surviving spouse who was married to the Veteran: (1) one year or more prior to the Veteran's death or (2) for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. §§ 1102, 1304, 1541; 38 C.F.R. § 3.54.

Consequently, recognition as a "surviving spouse" is a threshold requirement for death benefits.   Under the controlling regulations a surviving spouse is defined as a person who was the spouse of the veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.

The pertinent facts in this case are not in dispute.  A copy of a marriage certificate shows that the Veteran and the appellant were married in February 1951.  In a September 1973 claim for apportionment of the Veteran's VA benefits, the appellant indicated that she had been separated from the Veteran since 1970.  Subsequent evidence indicates that the couple remained separated, with the Veteran reporting in March 1979 that he and the appellant had actually divorced in May 1976, and with the appellant making additional claims for apportionment and "back child support", including in March 1995, May 1996, October 1999 and August 2006.  The evidence also indicates that the Veteran completed a petition for a divorce from the appellant based on irreconcilable differences in April 2000 (though it is unclear from the record whether an official divorce decree was actually issued). Additionally, in her claim for VA death benefits received in May 2011, the appellant affirmatively stated that she and the Veteran had been separated since 1995 and that the separation occurred because "we just decided to leave, walk out."  

Consequently, even assuming that a legal divorce of the Veteran and appellant did not occur (i.e. through court issuance of a divorce decree), the evidence clearly shows that the appellant did not live with the Veteran continuously from the date of her marriage to the Veteran to the date of his death.  There is likewise no indication that the appellant was wholly without fault in relation to the couple's separation.  To the contrary, the appellant reported that the reason for the separation was simply her decision (apparently made along with the couple's children) not to continue living with the Veteran.  This statement does not provide a basis for concluding that the appellant was entirely without fault for the ending of the couple's cohabitation and she has not otherwise alleged that this was the case.  Similarly the Veteran's April 2000 report of desiring a divorce due to irreconcilable differences does not tend to show that the appellant was entirely without fault for the couple's separation occurring much earlier; rather it simply indicates that the Veteran felt that the differences between the couple were so great in April 2000 that the marriage needed to be legally dissolved.  

The Board emphathizes with the appellant's desire to obtain benefits in order to improve her financial situation.  However, it is required to apply the governing law and regulations.  Because the appellant did not live continuously with the Veteran from the time of the marriage to the time of his death and because she is not shown to be without any fault for their separation, the Board must deny her claim for recognition as the surviving spouse as a matter of law.  38 U.S.C.A. §§ 101(3), 103; 38 C.F.R. §§ 3.1(j), 3.50, 3.54; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).   As a result, she is not eligible for receipt of VA death benefits.  38 U.S.C.A. §§ 1102, 1304,1541; 38 C.F.R. § 3.54.   


ORDER

Recognition of the appellant as the surviving spouse of the Veteran for VA death benefits purposes is denied.  


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


